DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimoyama                        (US 2018/0118171).
As to claim 1, Shimoyama discloses a wiper arm device (See the embodiment of Fig. 12. Note that only the structure of the connecting unit differs from the embodiment of Figs. 1-11) comprising at least one wiper arm (30), at least one hose unit (44, 45) which is arranged at least partially on the wiper arm and comprises at least one fluid feed hose (44a, 45a) and at least one wiper arm hose (44b, 45b), and at least one connecting unit (80) which fluidically connects the at least one fluid feed hose and the at least one wiper arm hose (paragraph 90 and Fig. 6) and which connects the at least one fluid feed hose and the at least one wiper arm hose to the at least one wiper arm (paragraph 160 and Fig. 12).
As to claims 2 and 9, characterized in that the at least one connecting unit is arranged on the at least one wiper arm in a region close to a movement axis (A line parallel to and intersecting rotary shaft 43a or swinging shaft PS) of the at least one wiper arm (paragraph 104 and Fig. 6).
As to claim 3, characterized in that the at least one connecting unit has at least two connecting pieces (81, 82) which delimit at least one fluid duct (The duct extending between the two tapered hose 
As to claim 4, characterized in that the at least one connecting unit forms a snap-fit connection to the at least one wiper arm in at least one operating state (paragraph 160 and Fig. 12).
As to claim 5, characterized in that the at least one connecting unit has at least two fixing elements (The L-shaped portion of 81 and 82 that is directly connected to the body of 80) on which at least one fixing projection (The outermost portion of 81 and 82 protruding from said L-shaped portion of 81 and 82) is arranged in each case and which, in at least one operating state, form a snap-fit connection to the at least one wiper arm (paragraph 160 and Fig. 12).
As to claim 6, characterized in that the at least one connecting unit has at least two fixing elements (81, 82) which are arranged on different sides of at least one connection nozzle of the connecting unit (paragraph 160 and Fig. 12).
As to claim 8, wherein the at least one connecting unit is fixed on the at least one wiper arm (Figs. 6 and 12).
As to claim 10, Shimoyama discloses a wiper system with at least one wiper blade (20) and with at least one wiper arm device according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama in view of Arkashevski (US 2005/0086758).
The at least one connecting unit delimits at least one fluid duct (The duct extending between the two tapered hose connectors of 80).  							Shimoyama does not disclose the at least one fluid duct having a minimum flow cross-section which is at least as great as a smallest flow cross-section of the hose unit.
Arkashevski discloses a wiper arm unit comprising at least one fluid duct (142) having a minimum flow cross-section which is at least as great as a smallest flow cross-section of a hose unit (118) (The two flow cross-sections are equal; paragraph 212 and Fig. 1C).
It would have been obvious to have modified Shimoyama such that the at least one fluid duct has a minimum flow cross-section which is at least as great as a smallest flow cross-section of the hose unit (The two flow cross-sections are being modified to be equal), as taught by Arkashevski, in order to provide a suitable flow cross-section for the wiper fluid, and in order to optimize the wiper fluid flow rate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/ANDREW A HORTON/Primary Examiner, Art Unit 3723